2. EU-Russia Summit (
- During the vote:
(DE) Mr President, I would like to ask why the Member who is sitting in seat number 56 has voted simultaneously for 56 and 57. Mr Bütikofer has voted on behalf of Mr Turmes. Please reprimand the Member for this behaviour.
(Uproar)
In a previous parliamentary term, when Mr Bütikofer was not yet a Member of Parliament, a penalty was imposed on the chair of a group because he voted on behalf of his neighbour. Mr Cohn-Bendit may find this ridiculous and he may be able to do it within the Group of the Greens/European Free Alliance but, however, the rules in Parliament are clear. No Member can vote on behalf of another Member from the other Member's seat. That also applies to the Greens.
(Loud applause)
Let us move on. It seems to me quite right that you cannot vote on behalf of another person.